Citation Nr: 0931705	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  00-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, including reflex sympathetic dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1981 to 
September 1984 and from March 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Board remanded the matter to the RO in July 
2003 and November 2006 for additional development.


FINDING OF FACT

The Veteran's residuals of a left foot injury, including 
reflex sympathetic dystrophy, are not related to her active 
duty service.


CONCLUSION OF LAW

The current left foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then evidence of a continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that she fell while washing an airplane 
and injured her left foot during her first period of active 
duty service in 1982.  Her foot was X-rayed at the emergency 
room.  She experienced extreme pain and was prescribed 
medication for five weeks.  The foot was X-rayed again and a 
fracture was discovered.  It healed incorrectly and has 
required multiple surgeries.  Reflex sympathetic dystrophy 
developed as a result of one of the surgeries.

Service treatment records from the first period of service 
are not available.  The Board is satisfied that the RO has 
taken all necessary steps to secure the complete service 
treatment records and, given the responses from the NPRC, 
that additional efforts would be futile.  38 U.S.C.A. § 
5103A(b).  In a case such as this, where service treatment 
records are unavailable, the Board is mindful of the 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

Service treatment records from the Veteran's second period of 
service are available and have been associated with the 
claims file.  These records do not contain any complaints, 
diagnosis, or treatment for any foot condition.

The Veteran underwent a VA examination in October 2004.  The 
examiner reviewed the Veteran's claims file.  He opined that 
there appears to be little etiological connection between the 
in service injury to the left foot and subsequent surgeries 
in 1996.  The examiner noted that the Veteran was able to re-
enlist and perform her regular duties after the alleged 
injury.  He noted that the Veteran's skin appeared normal, 
which does not fit with the reflex sympathetic dystrophy 
picture.  However, the lack of that particular finding may be 
due to the Veteran's extensive treatment for the condition.  
Other residuals of the foot condition included mild swelling, 
decreased mobility, pain, and a burning sensation.

The Veteran has a current foot disability, as evidenced most 
recently by a referral to a VA pain clinic in March 2009.  
The claim must be denied, however, because there is no 
competent evidence showing that the current foot symptoms are 
residuals of the alleged injury in service.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the Veteran's and her 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  The claim turns 
on the medical matters of diagnosis and etiology-matters 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and her representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Hence, none of the lay assertions in this regard 
have any probative value.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in September 2001 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  This notice was provided after the 
initial RO adjudication in March 1999 because the Veterans 
Claims Assistance Act, which substantially redefined VA's 
duties, became law in 2000.  The Veteran was not harmed 
because she was given ample opportunity to submit additional 
evidence, and in fact, did so.  

Also, in May 2006, the Veteran was given information 
concerning effective dates of awards, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This later notice was followed by re-adjudication, 
most recently in the May 2009 supplemental statement of the 
case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
affording the Veteran a VA examination and by obtaining 
private and VA treatment records.  VA also obtained records 
from the Social Security Administration.  VA was unable to 
obtain all of the Veteran's service treatment records.  The 
Board is satisfied that the RO has taken all necessary steps 
to secure the complete service treatment records and, given 
the responses from the NPRC and the Veteran's military units 
of assignment, that additional efforts would be futile.  38 
U.S.C.A. § 5103A(b).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for residuals of a left 
foot injury, including reflex sympathetic dystrophy, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


